[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
Plaintiff sold medical supplies to Burnside Convalescent Home, Inc. The plaintiff is owed $6,702.56 for those goods. (Plaintiff's Exhibit A.) Burnside has failed to pay for the goods. Burnside was sold as of April 1, 1991, (Plaintiff's Exhibit B) and Sterling Manor purchased its assets. (Admission of defendant's counsel.) Burnside is unable to pay the amount due. (Plaintiff's Exhibit C.) The plaintiff didn't discover that Burnside's assets had been transferred to Sterling Manor until after the fact, leading the court to believe that the transfer was made in secret without notifying Burnside's creditors. It would appear that the transfer was made in such a manner as to avoid the debt belonging to the plaintiff in violation of Connecticut General Statutes section52-552.
The court finds there is probable cause to sustain the validity of the plaintiff's claim.
FRANCES ALLEN SENIOR JUDGE